Citation Nr: 9935964	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  98-08 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, including the question of whether the 
original amount of the overpayment, in the calculated amount 
of $1,932.00, was properly created.


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1987 to 
June 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from determinations by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, and by the RO's Committee on Waivers and 
Compromises (Committee).  The veteran is not represented in 
connection with his appeal.  


FINDINGS OF FACT

1.  In September 1992, the RO awarded the veteran educational 
assistance benefits pursuant to Chapter 30, Title 38, United 
States Code, based on an Enrollment Certification (VA Form 
22-1999), reflecting enrollment in an on-the-job training 
program at Central Texas Associated Builders and Contractors, 
Inc., beginning in September 1991, and ending in May 1995. 

2.  In September 1994, the RO notified the veteran that they 
had discovered that the veteran had terminated his training 
in July 1992, and consequently, his educational assistance 
benefits were being terminated effective July 31, 1992. 

3.  In April 1995, the RO sent the veteran an audit of the 
Chapter 30 benefits that he was paid; that audit indicated 
that the veteran was paid benefits from August 1, 1992 
through September 30, 1993, in a total amount of $1,932.00.

4.  In an October 1997 Decision on Waiver of Indebtedness, 
the Committee waived $418.00 of the $1,932.00 for the period 
from August 1, 1997, through October 15, 1992, based on 
information that the veteran last attended class on October 
15, 1992; the Committee also waived recovery of $757.00 (one 
half of the remaining balance of $1,514.00), resulting in a 
remaining indebtedness of $757.00.
 
5.  As the veteran last attended class on October 15, 1992, 
only an overpayment of $1,514.00 was properly created. 

6.  The veteran's failure to promptly report that he stopped 
attending classes was not a purposeful and deliberate action 
accomplished with the willful intention of receiving payment 
of VA benefits to which he knew, or reasonably should have 
known, he was not otherwise entitled.

7.  The veteran's fault in the creation of the overpayment 
was minimal, and waiver of recovery of the overpayment, in 
the remaining amount of $757.00 would not defeat the purpose 
for which the educational assistance program was created.


CONCLUSIONS OF LAW

1.  An overpayment of educational assistance benefits, in the 
amount of $1,514.00, was properly created.  38 U.S.C.A. 
§ 3011 (West 1991); 38 C.F.R. §§ 21.7040 (1999).

2.  Waiver of recovery of the remaining overpayment of 
educational assistance benefits in the amount of $757.00, is 
not precluded by evidence of fraud, misrepresentation, or bad 
faith on the veteran's part.  38 U.S.C.A. § 5302(c) (West 
1991); 38 C.F.R. § 1.965(b) (1999).

3.  Recovery of the remaining overpayment of educational 
assistance benefits in the amount of $757.00, would be 
against equity and good conscience.  38 U.S.C.A. § 5302(a) 
(West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's contentions that he 
should not have to repay an overpayment of educational 
assistance benefits.  The veteran disagrees with the creation 
of the debt, and maintains that recovery of the debt should 
be waived.  

This appeal was previously before the Board and remanded in 
December 1998 for additional development, including obtaining 
an updated Financial Status Report from the veteran, and 
developing the issue of whether the overpayment was properly 
created.  In January 1999, the RO forwarded the veteran a 
request to complete a Financial Status Report and to return 
it to the VA in two weeks.  The request was sent to the 
veteran's address of record and was not returned as 
undeliverable, yet the veteran did not respond to that 
request.  Thus, the Board will proceed with appellate review 
of this case based on the current record.

A summary of the history of this case is as follows.  The 
record shows that in January 1992, the RO received the 
veteran's Enrollment Certification, VA Form 22-1999, which 
reflected enrollment in an apprenticeship/on-the-job training 
program at the Central Texas Chapter of the Associated 
Builders and Contractors, Inc. (ABC), for a period from 
September 1991 to May 1995.  By letter dated in September 
1992, the RO notified the veteran that he was awarded 
educational assistance benefits for that period of 
enrollment, pursuant to the Montgomery G. I. Bill, Chapter 
30, Title 38, United States Code.  That letter also informed 
the veteran that he must promptly notify the RO of any change 
in his enrollment status or address. 

A few years later, by VA letter dated in September 1994, the 
RO informed the veteran that his educational assistance award 
had been terminated effective July 31, 1992, in light of 
information that the veteran had terminated his training in 
July 1992.  By VA letter dated in April 1995, the RO 
forwarded the veteran an audit of the Chapter 30 benefits 
that he had received after the July 1992 termination date, 
covering the period from August 1992 to September 1993.  The 
RO indicated in that letter that the veteran had been 
overpaid benefits in a total amount of $1,932.00.  Following 
that letter, the RO sent the veteran several notification 
letters dated in July 1997, August 1997, September 1997, 
November 1997, and December 1997, which requested that he 
contact the RO to settle his debt.  In May 1997, the veteran 
contacted the RO by letter indicating, essentially, that he 
was disputing the amount of the debt, and he also requested 
an itemized listing from the VA as to the benefits he had 
been paid.

In May 1997, the RO received information from ABC, indicating 
that the veteran had entered the plumbing apprenticeship 
program in September 1991, but that due to absences from 
class, he was dropped in December 1992.  Apparently, the 
veteran had stopped attending classes in November 1992, but 
was not considered dropped by the school until December 1992.  
Consequently, the RO sent the veteran a letter dated in May 
1997, informing him that although he was not officially 
dropped by ABC until December 1992, the VA was considering 
him dropped as of July 31, 1992, based on their review of the 
school's records, which showed hours accomplished through the 
month of July 1992.  The RO notified the veteran of his right 
to dispute the debt, as well as his right to request a 
waiver.

In July 1997, the RO received from the veteran a letter in 
which he requested a waiver of the debt.  The RO responded by 
letter dated in September 1997, which indicated that a debt 
dispute and a request for waiver were two separate issues, 
and that a request for waiver could not be addressed as long 
as the debt or the amount of the debt was in dispute. 

In October 1997, this matter was referred to the Committee, 
and a Decision on Waiver of Indebtedness was issued.  The 
Committee found that there was no fraud, misrepresentation, 
or bad faith on the part of the veteran in creation of the 
debt.  However, the Committee indicated that the veteran was 
partially at fault in creation of the debt.  Further, the 
Committee noted that evidence revealed that the veteran had 
last attended class in October 1992, although benefits were 
terminated effective July 31, 1992.  Thus, the Committee 
waived recovery of $419.00 for the period from August 1, 1992 
through October 15, 1992.  Additionally, the Committee 
determined that ABC and the veteran had an equal share in 
creation of the debt, as the Committee found that ABC failed 
to properly follow the progress of participants in its 
program.  Thus, the Committee waived recovery of one half of 
the remaining $1,514.00, leaving a balance of $757.00.  The 
veteran continued to express his disagreement with the debt, 
which is the subject of this appeal.  

As the veteran clearly disputed the debt in this case, the 
threshold question before the Board in the present appeal is 
whether the overpayment of educational assistance benefits, 
paid pursuant to Chapter 30, Title 38, United States Code, 
was properly created.  See Schaper v. Derwinski, 1 Vet. App. 
430 (1991); VAOPGCPREC 6-98 (April 24, 1998).

According to the law, in order to receive educational 
assistance for pursuit of a program of a program of 
education, an individual must maintain satisfactory 
attendance.  38 C.F.R. § 21.7153(c).  VA will discontinue 
educational assistance if the individual does not maintain 
satisfactory attendance.  Id.  Attendance is unsatisfactory 
if the individual does not attend according to the regularly 
prescribed standards of the educational institution in which 
he or she is enrolled.  Id.  

The record reveals, as summarized above, that the RO 
originally considered the veteran to have stopped attending 
his apprenticeship training as of July 31, 1992.  Further, as 
is reflected in the April 1995 audit, after July 31, 1992 the 
veteran continued to receive VA educational assistance 
benefits from August 1992 to September 1993, in a total 
amount of $1,932.00.  However, as reflected in a September 
1997 telephone contact between a VA representative and a 
representative from ABC, it appears that the veteran's actual 
last day of attendance in class was October 15, 1992.  Thus, 
while the Committee may have granted a waiver of the recovery 
of $418.00 for the period from August 1, 1992, through 
October 15, 1992, the Board is of the opinion that the 
$418.00 debt was not properly created to begin with.  The 
Board has reviewed the RO's calculations, which led to the 
foregoing result, and the Board finds that an overpayment of 
$1,514.00 was properly created, as the veteran was paid VA 
benefits during a period when he was not meeting all of the 
requirements of his program of education since he was no 
longer attending classes as required. 

Having found that an overpayment of disability compensation 
benefits in the amount of $1,514.00 was properly created, the 
next question is whether the veteran is entitled to a waiver 
of the recovery of that overpayment.  According to the law, 
an overpayment may not be waived if there exists an 
indication of "fraud, misrepresentation, or bad faith" on 
the part of the claimant.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.965(b).  

After reviewing the facts and circumstances of this case, the 
Board finds that there is no indication of fraud, 
misrepresentation, or bad faith on the part of the veteran in 
the creation of the overpayment.  This does not mean that the 
veteran may not be found at fault in creation of the debt, 
but merely indicates that the acts that led to the creation 
do not meet the high degree of impropriety as to constitute 
fraud, misrepresentation, or bad faith.  The Board notes that 
the October 1997 Decision on Waiver of Indebtedness, rendered 
by the Committee, also determined that there was no 
indication of fraud, misrepresentation or bad faith found in 
the creation of the debt.  The Board agrees with that 
determination based on evidence of record that in the 
veteran's request for waiver, he indicated that he was never 
fully informed of his responsibilities when he began his on-
the-job training.  Furthermore, the veteran maintains that he 
dropped out of one specific course because he was not 
learning anything new in the course, and he was not made 
aware that he could "test out" of the course.  
Additionally, he maintains that he never received any 
correspondence from ABC warning him that he would be dropped 
from the program for not completing certain training 
requirements.  In short, the veteran maintains that he never 
acted in bad faith, regarding his training program.  In light 
of the veteran's contentions, and resolving all remaining 
doubt in the veteran's favor, the Board finds that waiver of 
recovery of overpayment is not precluded under the provisions 
set forth in 38 U.S.C.A. § 5302(a), regarding fraud, 
misrepresentation, and bad faith.  See 38 C.F.R. § 1.965(b). 

Having found no statutory bar to a waiver of the recovery of 
the overpayment, the question remains whether recovery of the 
overpayment would be against equity and good conscience, 
thereby permitting waiver of the overpayment under the 
provisions of 38 U.S.C.A. § 5302(a) and 38 C.F.R. § 1.963(a).  
The standard "equity and good conscience" will be applied 
when the facts and circumstances of a particular case call 
for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The decision 
reached should not be unduly favorable or adverse to either 
side.  Id.  The phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
Government.  Id.  In making this determination, consideration 
will be given to various equitable principles, including:  
fault of the debtor; balancing of fault; undue hardship; 
defeat the purpose; unjust enrichment; changing position to 
one's detriment.  Id.

Significantly, the claims file includes a number of monthly 
certifications of on-the-job training covering the entire 
period of the overpayment through September 1993.  These 
certifications are signed by an individual representing the 
on-the-job employer and certify the veteran's actual work 
hours.  A review of the reported hours makes it clear that 
the veteran was fully engaged in on-the-job training with the 
employer.  The veteran's on-the-job training terminated when 
he was awarded an appropriate journeyman plumbers license in 
October 1993.  

There is no dispute as to the fact that the veteran received 
the VA educational assistance benefits in question, nor does 
it appear to be disputed that he continued to work full-time 
with an employer as part of his on-the-job program.  The 
critical fact is that he stopped attending class on October 
15, 1992, and the program in question with ABC required both 
class attendance and on-the-job training.  However, after 
reviewing the claims file, the Board is struck by the 
abundant evidence of confusion on the part of ABC as to the 
veteran's attendance in class as well as the date on which he 
last attended class.  In this regard, different dates for the 
veterans' termination of class attendance were provided.  
Moreover, it appears that a proper certifying official 
continued to complete certain VA forms which were 
periodically required for continued VA benefit payments, and 
there does not appear to be any evidence that ABC notified 
the employer of the veteran's termination of class attendance 
or in any manner informed either ABC or the veteran that VA 
benefits should be terminated. 

In sum, the confusing facts of this case lead to the 
conclusion that the veteran's fault in the creation of the 
debt was minimal.  The veteran's assertions that he was never 
properly informed of the need to continue his classroom work, 
while self-serving, are nevertheless credible in light of the 
overall evidence which suggests a lack of communication 
between ABC, the employer, the veteran and VA.  

The purpose of the educational program in question is to 
train otherwise qualified veterans for employment 
opportunities.  The record shows that that goal was met in 
this case.  Moreover, the facts show that the veteran 
continued to work a large number of hours of on-the-job 
training with the employer during the entire period of time 
represented by the overpayment.  Under the circumstances, the 
Board believes that recovery of the overpayment would be 
against equity and good conscience. 


ORDER

An overpayment of educational assistance benefits of only 
$1,514.00 was properly created, but entitlement to a waiver 
of the recovery of the entire amount of $1,514.00 is 
warranted.  The appeal is granted to this extent. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

